Case 4:19-cv-02901 Document 166-1 Filed on 04/19/21 in TXSD Page 1 of 7




                          Exhibit 1
Case 4:19-cv-02901 Document 166-1 Filed on 04/19/21 in TXSD Page 2 of 7




                        ICE Futures U.S.®, Inc.
                             TRADING RULES


                            TABLE OF CONTENTS

Rule                          GENERAL TRADING RULES

4.00       Compliance with Rules and Orders; Consent to Jurisdiction
4.01       Duty to Supervise
4.02       Trade Practice Violations
4.03       Dual Trading Violations
4.04       Conduct Detrimental to the Exchange
4.05       Prohibition on Dissemination of False Information
4.06       Exchange for Related Positions
4.07       Block Trading
4.08       Access to ETS
4.09       Access for Submitting Block Trades and Other Non-Competitive Transactions
4.10       Clearing Member Responsibilities
4.11       ETS Access From the Trading Floor
4.12       Revocation of Direct Access Authorization by Clearing Member
4.13       eBadges and Responsible Individuals
4.14       Effect of Termination or Suspension of Clearing Member
4.15       Required Identifications

                                     ORDERS

4.16       Customer Disclosure Statement
4.17       Acceptable Orders
4.18       Order Entry
4.19       Audit Trail Requirements for Electronic Orders Submitted Through Direct
             Access or Order Routing Systems
4.20       Revising Orders
4.21       Deactivating and Deleting Orders

                                    TRADING

4.22       Pre-Trading Session
4.23       Opening Match
4.24       Open and Close of Electronic Trading Session
4.25       Trading Hours
4.26       Order Execution
4.27       Priority of Execution
4.28       Interval Price Limits
4.29       Invalid Trades
4.30       Error Trades
4.31       Errors and Omissions in Handling Orders


                                        4-1
Case 4:19-cv-02901 Document 166-1 Filed on 04/19/21 in TXSD Page 3 of 7



4.32          Misuse of ETS
4.33          Termination of ETS Connection

                            SETTLEMENT AND CLEARING

4.34          Settlement Prices
4.35          Settlement Premiums
4.36          Allocation of Trades
4.37          Transfer Transactions Not Required To Be Made Competitively


                               TRADING FLOOR RULES

4.38          Discretionary Account
4.39          Hours Exchange and Trading Floor is Open
4.40          Trading Floor Access; Trading Restrictions; and Authorized
                 Representation
4.41          Clerk Qualification Requirements, Registration Procedures,
                 and Trading Prohibitions
4.42          Electronic Devices

                           INSTANT MESSAGE (IM) POLICY


                                      APPENDIXES

APPENDIX I - Error Trade Policy
APPENDIX II - Exchange Messaging Policy
APPENDIX III - Self-Trade Prevention Functionality Policy




                                           4-2
Case 4:19-cv-02901 Document 166-1 Filed on 04/19/21 in TXSD Page 4 of 7




                            ICE FUTURES U.S.®, INC.

                                    TRADING RULES

                            GENERAL TRADING RULES

Rule 4.00. Compliance with Rules and Orders, Consent to Jurisdiction

     (a) Any Person initiating or executing a Transaction on or subject to the Rules of the
Exchange directly or through an intermediary, and any Person for whose benefit such a
transaction has been initiated or executed, expressly consents to the jurisdiction of the Exchange
and agrees to be bound by and comply with the Rules of the Exchange in relation to such
transactions, including, but not limited to, rules requiring cooperation and participation in
investigatory and disciplinary processes. Any futures commission merchant, introducing broker,
associated person, or foreign Person performing a similar role that charges a commission or fee in
connection with a Transaction on or subject to the Rules of the Exchange also expressly consents
to the Exchange’s jurisdiction.

    (b) It shall be a violation of the Rules for any Person to furnish false information, or fail to
furnish information when requested, to the Board or to any committee, subcommittee, officer or
employee of the Exchange in the course of its, their, or his duties.
    (c) It shall be a violation of the Rules for any Person to violate, or fail to comply with, the
terms of any agreement with the Exchange or any order or decision of, or any suspension
imposed by, the Exchange, the Board or any committee or subcommittee of the Exchange,
including, without limitation, any Hearing, Arbitration or Appeals Panel.

        Amended by the Board June 22, 2017; effective July 13, 2017.
        Amended by the Board January 22, 2020; effective February 7, 2020 [¶ (a)].

Rule 4.01. Duty to Supervise

    (a) Every Person shall diligently supervise the Exchange-related activities of such Person's
employees and agents. For purposes of this Rule, the term “agent” includes any Exchange-related
activities associated with automated trading systems that generate, submit and/or cancel messages
without human intervention. Every Person shall also be responsible for the acts and omissions of
such employees and agents.

    (b) Each Firm shall establish, administer and enforce supervisory systems, policies and
procedures, based on the nature and size of its Exchange-related activities, which are reasonably
designed to achieve compliance with Exchange Rules.
    (c) Each Member and Member Firm which employs a Clerk must be present or have a
Member who is either an associate of the Brokers Association or Member Firm that employs such
Clerk present on the premises occupied by the Exchange at all times during which such Clerk is
engaged in Exchange-related activities.

    Amended by the Board September 30, 2015; effective January 1, 2016 [¶¶ (a) and (b)].
    Amended by the Board June 22, 2017; effective July 26, 2017 [¶ (a)].



                                                4-3
Case 4:19-cv-02901 Document 166-1 Filed on 04/19/21 in TXSD Page 5 of 7



    Amended by the Board June 22, 2017; effective July 26, 2017 [¶ (a)].
    Amended by the Board September 25, 2019; effective January 1, 2020 [¶¶ (b) and (c)].


Rule 4.02. Trade Practice Violations
    In connection with the placement of any order or execution of any Transaction, it shall be a
violation of the Rules for any Person to:
   (a) Manipulate, or attempt to manipulate, the price of any Commodity traded on the
Exchange;
    (b) Corner, or attempt to corner, any Commodity traded on the Exchange;
    (c) Execute a wash sale, accommodation Trade, fictitious sale or prearranged Trade;
    (d) Commit or attempt to commit fraudulent action on the Exchange or use or employ, or
attempt to use or employ, any manipulative device, scheme, or artifice to defraud;
   (e) Withhold or withdraw from the market any order or any part of an order for the
convenience of another Person;

     (f) Prearrange the execution of transactions in Exchange products for the purpose of passing
or transferring equity between accounts;

    (g) Engage in cross trading other than in accordance with the following procedures:

        (1) Independently initiated orders on opposite sides of the market for different beneficial
    account owners that are immediately executable against each other may be entered without
    delay provided that the orders did not involve pre-execution communications as defined in
    sub-paragraph (k) of this Rule.

         (2) Futures orders on opposite sides of the market that are simultaneously placed for
    different beneficial accounts by a Person with discretion over both accounts may be entered
    into ETS as Crossing Order (“CO”) which contains both the buy and sell orders; or by
    separately entering one order and allowing it to be exposed on the ETS for a minimum of five
    (5) seconds before entering the opposing order.

        (3) A futures order that allows for price and/or time discretion, if not entered immediately
    upon receipt, may be knowingly entered opposite a second order received by the same
    intermediary using a CO which contains both the buy and sell orders; or by entering the
    second order immediately upon receipt and allowing it to be exposed on the ETS for a
    minimum of five (5) seconds before entering the opposing order.

        (4) In the case of Options which are listed on the ETS, orders on opposite sides of the
    market that are simultaneously placed for different beneficial accounts by a Person with
    discretion over both accounts must be entered into the ETS as a CO which contains both the
    buy and sell orders.

        (5) In the case of Options which are listed on the ETS, an order that allows for price
    and/or time discretion, if not entered immediately upon receipt, may be knowingly entered
    opposite a second order received by the same intermediary only as part of a CO which
    contains both the buy and sell orders.




                                                4-4
Case 4:19-cv-02901 Document 166-1 Filed on 04/19/21 in TXSD Page 6 of 7



    (h) Engage in front running;
    (i) Disclose or divulge the buy or sell order of another Person except (1) in furtherance of
executing the order, (2) at the request of an authorized representative of the CFTC or (3) pursuant
to sub-paragraph (k) of this Rule regarding certain pre-execution communications.

    (j) knowingly enter, or cause to be entered, a Transaction in which the opposite side of a
Customer order is executed for an account which is owned or controlled, or in which an
ownership interest is held, by an intermediary handling the Customer order, or for the proprietary
account of the employer of such an intermediary, without submitting to ETS a Crossing Order
(“CO”) consisting of both the Customer order and the order for such other account, provided,
however, that any Transaction that is consummated without the knowledge of the intermediary
shall not be considered to have violated this Rule.

    (k) Engage in pre-execution communications, except in accordance with the following
procedures:

        (1) For the purposes of this Chapter, pre-execution communications shall mean
    communications between two (2) market participants for the purpose of discerning interest in
    the execution of a Transaction prior to the terms of an order being entered on the ETS and
    visible to all market participants on the electronic trading screen.

       (2) A market participant may engage in pre-execution communications with regard to
    Transactions executed on ETS where a market participant wishes to be assured that another
    market participant will take the opposite side of an order under the following circumstances:

                (A) If a Customer order is involved, the Customer has previously consented to
                    such communications being made on its behalf;

                (B) A party to pre-execution communications shall not disclose the details of
                    such communications to any Person who is not a party to the
                    communications;

                (C) A party to pre-execution communications shall not enter an order to take
                    advantage of information conveyed during such communications, except in
                    accordance with this Rule;

                (D) Each Options order that results from pre-execution communications must be
                    executed by entry into the ETS of a CO consisting of both the buy and sell
                    orders. A party that has agreed to an Options CO resulting from pre-
                    execution communications may enter an order in a related market to hedge
                    the risk associated with the pending CO, except for an intermediary taking
                    the opposite side of its own Customer order. The CO must transact in the
                    ETS before an order to hedge may be entered for: (i) any account in which
                    the intermediary has a direct or indirect interest; or (ii) the account of any
                    Person(s) that holds a relationship to the intermediary of a type enumerated
                    in the definition of “proprietary account” in CFTC Regulation 1.3;

                (E) Each Futures order that results from pre-execution communications may be
                    entered as a CO, which contains both the buy and sell order; or by separately
                    entering one order and allowing it to be exposed on the ETS for a minimum
                    of five (5) seconds before entering the opposing order;


                                               4-5
Case 4:19-cv-02901 Document 166-1 Filed on 04/19/21 in TXSD Page 7 of 7




                (F) Once the terms of a CO have been agreed to, the parties may not delay entry
                    of the CO and may not enter a Request for Quote (“RFQ”) with the intent to
                    distract other participants from the pending CO.

     (l) Engage in any other manipulative or disruptive trading practices prohibited by the Act or
by the Commission pursuant to Commission regulation, including, but not limited to:

        (1) Entering an order or market message, or cause an order or market message to be
entered, with:
                 (A) The intent to cancel the order before execution, or modify the order to avoid
        execution;
                 (B) The intent to overload, delay, or disrupt the systems of the Exchange or other
        market participants;
                 (C) The intent to disrupt the orderly conduct of trading, the fair execution of
        transactions or mislead other market participants, or
                 (D) Reckless disregard for the adverse impact of the order or market message.

         (2) Knowingly entering any bid or offer for the purpose of making a market price which
does not reflect the true state of the market, or knowingly entering, or causing to be entered, bids
or offers other than in good faith for the purpose of executing bona fide Transactions.

    Amended by the Board March 22, 2018; effective April 23, 2018 [¶¶ (k)(2)(E)].
    Amended by the Board June 21, 2018; effective July 13, 2018 [¶¶ (g)(2) through (5) and (k)(D)]
    Amended by the Board August 7, 2019; effective August 23, 2019 [¶¶ (k)(2)(D) through
    (k)(2)(F)].

Rule 4.03. Dual Trading Violations
    (a) Prohibited Purchases. It shall be a violation of the Rules for any Person to purchase, on
the ETS market, any Exchange Futures Contract or any Exchange Call Option or sell any
Exchange Put Option for his own account or for any account in which he has any direct or
indirect interest while holding an order of another Person for the same Commodity for the
purchase of an Exchange Futures Contract or Exchange Call Option or sale of an Exchange Put
Option, which is executable at the market price or at the price at which such purchase can be
made for such Person’s own account or for the account in which he has an interest.
     (b) Prohibited Sales. It shall be a violation of the Rules for any Person to sell, on the ETS
market, any Exchange Futures Contract or any Exchange Call Option or buy any Exchange Put
Option for his own account or for any account in which he has any direct or indirect interest while
holding an order of another Person for the same Commodity for the sale of an Exchange Futures
Contract or Exchange Call Option or purchase of an Exchange Put Option, which is executable at
the market price or at the price at which such sale can be made for such Person’s own account or
for the account in which he has an interest.
Rule 4.04. Conduct Detrimental to the Exchange
     It shall be a violation of the Rules for any Person to fail to conform to, the Rules or the
procedures of the Exchange or the Clearing Organization, or to engage in conduct or practices
inconsistent with just and equitable principles of trade or conduct detrimental to the best interests
of the Exchange.




                                                4-6
